Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.
 
Claim Objections
Claims 1 and 9 were previously objected to because of informalities.  The amendment filed 01/01/2022 has successfully addressed these issues and the objections have been withdrawn.  However, as amended.
Claim 1 is objected to because of the following informalities:  
In claim 1, line 9, “wherein cover” should read --wherein the cover--.  
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 9-10, 13-15, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muramatsu (US 20130047374 A1).
Regarding claim 1, Muramatsu teaches A motor vehicle latch comprising: a locking mechanism having a catch and a pawl (LT comprises latch and pawl system) for catching of the catch; a housing (191) with an inlet slot (191a) for a latch holder (61) which is received in the inlet slot into the housing during a closure of a door or flap (fig. 26), the latch holder configured to be held in the inlet slot by the locking mechanism to prevent the door or flap from opening in an unscheduled manner (fig. 26); and a cover (168) arranged on a side of the housing that defines the inlet slot, the cover being configured to be attached to the housing via a positive connection produced by suspension (fig. 27), wherein the cover stretches flatly over only the side of the housing (fig. 27), wherein the side of the housing includes at least one sliding rail (191c) having an indentation and the cover includes at least one groove (192b) that has an indentation and is configured for suspension on the at least one sliding rail (fig. 30), and wherein the at least one sliding rail and the at least one groove are configured to enable a translational movement of the cover during which the cover glides along the side of the housing, the translational movement of the cover being parallel with the side of the housing (fig. 27).
Regarding claim 3, Muramatsu teaches the motor vehicle latch in accordance with claim 1, wherein the sliding rail (191c) and/or the groove (192b) are oriented orthogonally to a latch plate (191) of the motor vehicle.
Regarding claim 4, Muramatsu teaches the motor vehicle latch in accordance with claim 1, wherein the at least one sliding rail (191c) is a continuous one-piece full body (fig. 27, the examiner is 
Regarding claim 5, Muramatsu teaches the motor vehicle latch in accordance with claim 1, wherein the groove (192b) is inserted in an even surface (191c) as a recess.  
Regarding claim 6, Muramatsu teaches the motor vehicle latch in accordance with claim 1, wherein the length of the sliding rail and/or the groove is at least 35% of the extension of the inlet slot orthogonally to the latch plate (fig. 27).
Regarding claim 9, Muramatsu teaches the motor vehicle latch in accordance with claim 1, wherein the housing and the cover are configured to have a single step of suspension of the cover onto the housing up to an envisaged mounting position (fig. 27).
Regarding claim 10, Muramatsu teaches the motor vehicle latch in accordance with claim 1, wherein an envisaged mounting position of the cover is an end position of a conducted suspension (fig. 28) and is defined by a stop (sliding rail 191d acts as a stop) of the cover against the housing and/or a catching connection that is formed so that the catching connection only catches upon reaching the envisaged mounting position (fig. 28).  
Regarding claim 13, Muramatsu teaches the motor vehicle latch in accordance with claim 1, wherein the cover (168) surrounds the inlet slot completely on the housing side (fig. 32), and/or the housing side is oriented orthogonally to the latch plate.  
Regarding claim 14, Muramatsu teaches the motor vehicle latch in accordance with claim 1, wherein an external side of the cover (92) includes a bridge as an interface surface for a neighboring piece of sheet metal of a door or flap (fig. 26 shows contact with neighboring metal when the door is closed). 
Regarding claim 15, Muramatsu teaches a mounting procedure for a motor vehicle latch in accordance with claim 1, wherein the mounting procedure comprises suspending a cover (168) on the 
Regarding claim 18, Muramatsu teaches the motor vehicle latch in accordance with claim 13, wherein the cover (168) surrounds the inlet in a U-shape (fig. 31).  
Regarding claim 19, Muramatsu teaches the motor vehicle latch in accordance with claim 4, wherein the continuous one-piece full body (191c) defines two slots that are engageable with the cover (slots on both sides of housing 191).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 11-12, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu (US 20130047374 A1) in view of Godard (FR 2923249 A1). 
Regarding claim 7, Muramatsu teaches the motor vehicle latch in accordance with claim 1, however does not teach wherein the sliding rail and/or the groove forms a T-shape cross section. 
 Godard teaches a similar latch cover plate attachment method wherein the sliding rail (8) and/or the groove (3) forms a T-shape cross section. (The cross section of the sliding rail 8 is being 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the attachment method of Godard with the attachment method used by Muramatsu in order to provide a more universal joint between two members as identified by Godard.  The substitution of one known element for another yields predictable results to one of ordinary skill in the art.   
Regarding claim 8, Muramatsu in view of Godard teaches the motor vehicle latch in accordance with claim 7, Godard further teaches wherein an |-shaped stem (annotated fig. 1) of the T-shape in the cross section demonstrates the same breadth or fundamentally the same breadth as a wing (annotated fig. 1) protruding orthogonally to the I-shaped stem, in particular two horizontally protruding wings (annotated fig. 1).

    PNG
    media_image1.png
    122
    189
    media_image1.png
    Greyscale

Annotated Figure 1

    PNG
    media_image2.png
    272
    428
    media_image2.png
    Greyscale

Annotated Figure 2
Regarding claim 11, Muramatsu teaches the motor vehicle latch in accordance with claim 10, however fails to teach wherein one ramp is envisaged on the housing side for the catching connection of the cover (annotated fig. 2).
Godard teaches wherein one ramp is envisaged on the housing side for the catching connection of the cover (annotated fig. 2).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Muramatsu’s flat plate cover design with the ramp of Godard in order to slowly bring the cover into a secured position.  The ramp of Godard allows for a snug fit to secure the cover into place.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
  Regarding claim 12, Muramatsu teaches the motor vehicle latch in accordance with claim 10, however fails to teach wherein a rib of the cover is envisaged for catching with a catch contour, for the catching connection.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the attachment method of Godard including the catch contour with the attachment method used by Muramatsu in order to provide a more universal joint between two members as identified by Godard.  The substitution of one known element for another yields predictable results to one of ordinary skill in the art.   

    PNG
    media_image3.png
    133
    194
    media_image3.png
    Greyscale

Annotated Figure 3
Regarding claim 16, Muramatsu in view of Godard teaches the motor vehicle latch in accordance with claim 8, Godard further teaches wherein the wing includes two horizontally protruding wings (annotated fig. 1).  
Regarding claim 17, Muramatsu in view of Godard teaches the motor vehicle latch in accordance with claim 12, Godard further teaches wherein the catch contour is a ramp (annotated fig. 2).  
Response to Arguments
Applicant's arguments filed 01/01/2022 have been fully considered but they are not persuasive. 
The applicant asserts that the newly amended claims 1,4 and 19 are patentable over Hitoshi and Godard of the previous rejection.  While the current amendments do overcome the previous rejection which relied on Hitoshi, newly added reference Muramatsu anticipates the newly added claim language as shown in the new rejection above.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675